DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. A50355/2018, filed on 4/26/2018.
Claim Objections
Claims 1-2, 4-5, 7 and 10 are objected to because of the following informalities:  
The filed claims seem to be a machine translation of the original language of the foreign application from which the instant application claims priority resulting in grammatical errors.  An attempt was made by Examiner to obtain as clear an understanding of the claimed inventions as possible in light of the instant specification and figures.  Examiner requests that the claims be reviewed and rewritten to correct such issues.  Some examples are listed below (note that all informalities for each claim may not be provided).
Claim 1: 
the word “and” is used too many times in lines 6-8; 
the recitation, “furthermore, being arranged, the fuel cell system having…” is improper;
the word “which” in line 19 should be replaced by “the”
	Claim 2 recites, “the recirculation conveying device is arranged downstream of the exhaust gas heat exchanger in the cooling circuit, in particular is arranged directly downstream thereof…”  The recitation should be changed to state --the recirculation conveying device is arranged directly downstream of the exhaust gas heat exchanger in the cooling circuit—
	Claims 4 and 10:  the recitation, “value, in particular in the range from 35oC to 65oC, which value exceeds…” should be changed to recite --value in the range from 35oC to 65oC which exceeds…--
	Claim 5:  the recitation, “the plain bearing system being connected for lubrication to a lubricant circuit, in particular an oil circuit” should be changed to recite --the plain bearing system being connected for lubrication to a lubricant circuit comprising an oil circuit--
	Claim 7:  the recitation, “it being possible for the cooling fluid stream to be set by means of the pumps…” should be changed to recite, --for circulation of the cooling fluid by the pumps--
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in lines 12-13, “the fuel cell system having an exhaust gas heat exchanger for cooling exhaust gas…”  However, it is unclear whether the exhaust gas here pertains to anode exhaust gas, cathode exhaust gas, or an exhaust gas from another component of the system (e.g., combustor exhaust gas).  For examination purposes, the exhaust gas recited in line 13 may include exhaust gas of any component of the system.
	Claims 2-11 are similarly rejected for including the subject matter of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieve (US 2005/0196659 A1) in view of Ballantine (US 2002/0182467 A1) and Vollmer (US 2013/0022888 A1).
Regarding Claim 1, Grieve discloses a fuel cell system 10 comprising a fuel supply unit (not shown), at least one high temperature fuel cell (stack 16) with a cathode 114 and an anode 112, and an electrolyte which is arranged between the cathode and the anode (not shown but inherent feature of all fuel cells), the cathode having a cathode feed line (cathode air stream 130/132), and the anode having an anode feed line 40, and the anode being flow-connected via the anode feed line to the fuel supply unit, and a reforming apparatus (reformer 12) being arranged in the anode feed line, an anode off-gas line (stream 142 divided into streams 144/146/148/150) for the discharge at least of anode off-gas from the anode, furthermore, the fuel cell system having an exhaust gas heat exchanger (condenser 166) for cooling exhaust gas (exhaust 164) and a recirculation conveying device (pump 28) for returning anode off-gas to the reforming apparatus [pars. 0026-32,0034,0041,0045-48; Figs. 1,3].
	Griever fails to disclose the recirculation conveying device and the exhaust gas heat exchanger being connected to one another in a fluid-communicating manner via a common cooling circuit for respective cooling, the common cooling circuit having a central cooling fluid store as fluid source with a heat exchanger such that the common cooling circuit cooling fluid can be circulated in a cooling line, the cooling circuit having at least one pump for conveying cooling fluid.  However, Griever discloses that the exhaust gas passes through the heat exchanger (i.e., condenser 166) which is cooled by a cooling fluid (i.e., ambient air) [par. 0048; Fig. 3].  Although not explicitly disclosed, it is apparent to an ordinary skilled artisan that the cooling fluid of Griever passing through the condenser is necessarily circulated through a cooling line which forms a cooling circuit (i.e., a condenser is well-known to cool a hot stream by way of heat exchange with a cooler stream).  For example, Ballantine discloses a combined heat and power (CHP) fuel cell system 400 comprising a fuel cell system 402 and coolant system to transfer heat from the fuel cell system to a heat sink 408 in which the heat sink is a tank 408 acting as a central cooling fluid store as a fluid source with a heat exchanger 414 where a cooling fluid (hot water) can be circulated in a cooling line (conduits 404,406,416,412), the cooling circuit having at least one pump 418 for conveying cooling fluid [Ballantine – pars. 0057-61; Fig. 4].  Further, Vollmer, from the same field of endeavor, discloses a fuel cell cooling circuit 10 comprising a recirculation conveying device (anode gas recirculation fan 17) and heat exchangers 16,41 along the circuit such that the cooling circuit acts as a common cooling circuit for respective cooling [Vollmer – pars. 0044-50; Fig. 1].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ballantine and Vollmer to have modified the fuel cell system of Griever wherein the recirculation conveying device and the exhaust gas heat exchanger are connected to one another in a fluid-communicating manner via a common cooling circuit for respective cooling, the common cooling circuit having a central cooling fluid store as fluid source with a heat exchanger such that the common cooling circuit cooling fluid can be circulated in a cooling line, the cooling circuit having at least one pump for conveying cooling fluid as a well-known method of cooling fuel cell components while utilizing waste heat .  
	Regarding Claim 2, modified Griever fails to disclose the recirculation conveying device is arranged directly downstream of the exhaust gas heat exchanger in the cooling circuit.  However, providing the recirculation conveying device to be arranged directly downstream of the exhaust gas heat exchanger in the cooling circuit is a mere rearrangement of parts that, absent persuasive evidence that the claimed configuration achieves a critical effect, is an obvious modification in the art well-within the purview of an ordinary skilled artisan [MPEP 2144.04(VI)(C)].
	Regarding Claim 8, modified Griever discloses a method for cooling a fuel cell system as claimed in claim 1, the method comprising the following steps:
	circulating of cooling fluid by means of the at least one pump in the cooling circuit;
	conveying of cooling fluid from an exhaust gas heat exchanger to a recirculation conveying device [see rejection of claim 1 above].
	Claim(s) 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griever, Ballantine and Vollmer, as applied to claims 1 and 8, respectively, and further in view of Ettwein (US 2005/0118474 A1).
	Regarding Claim 3, modified Griever fails to disclose an exhaust fan is arranged in the cooling circuit between the exhaust gas heat exchanger and the recirculation conveying device, as a result of which the exhaust fan can be cooled by way of cooling fluid of the cooling circuit.  However, Ettwein, from the same field of endeavor, discloses fuel cell system in which exhaust gas of a combustor (burner B) are conveyed out of the system and into the environment by an exhaust fan (suction fan 80) located downstream of the combustor and exhaust gas heat exchanger 1 [Ettwein – pars. 0015,0024; Fig. 1].  Further, providing the exhaust fan in the cooling circuit for cooling thereof and to be located between the exhaust gas heat exchanger and the recirculation unit in the cooling circuit is a mere rearrangement of parts that, absent persuasive evidence that the claimed configuration achieves a critical effect, is  an obvious modification in the art well-within the purview of an ordinary skilled artisan [MPEP 2144.04(VI)(C)].  Therefore, before the effective filing date of the claimed it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ettwein to have further modified the system of Griever to include an exhaust fan downstream the exhaust gas heat exchanger in order to convey out the exhaust gas from the system and into the environment, wherein the exhaust fan is arranged in the cooling circuit between the exhaust gas heat exchanger and the recirculation conveying device, as a result of which the exhaust fan can be cooled by way of cooling fluid of the cooling circuit.
	Regarding Claim 4, modified Griever fails to disclose that, in an exhaust fan section of the cooling circuit, in which the exhaust fan is arranged, the temperature of the cooling fluid for cooling the exhaust fan in the operating state of the fuel cell system has a value in the range from 35oC to 65oC which exceeds the temperature of the exhaust gas.  However, since the exhaust fan of modified Griever is located downstream of the exhaust gas heat exchanger such that the cooling fluid first cools down the exhaust gas, which is normally hundreds of degrees Celsius prior to being cooled down, it is expected that the temperature of the cooling fluid after passing the exhaust gas heat exchanger would exceed the temperature of the exhaust gas by the time the cooling fluid is in the exhaust fan section.  Further, since the exhaust gas of the combustor pre-heats the air prior to being cooled in the condenser where water from the exhaust gas is recovered in a similar manner as shown in Fig. 3 of the application, it is expected that the temperature of the cooling fluid in the exhaust fan section reaches a value in the range from 35oC to 65oC, or an overlapping range, establishing a prima facie case of obviousness [MPEP 2144.05(I)].
	Regarding Claim 9, modified Griever fails to disclose the method further comprises the step of cooling of an exhaust fan between the exhaust gas heat exchanger and the recirculation conveying device by way of cooling fluid of the cooling circuit.  However, Ettwein, from the same field of endeavor, discloses fuel cell system in which exhaust gas of a combustor (burner B) are conveyed out of the system and into the environment by an exhaust fan (suction fan 80) located downstream of the combustor and exhaust gas heat exchanger 1 [Ettwein – pars. 0015,0024; Fig. 1].  Further, providing the exhaust fan in the cooling circuit for cooling thereof and to be located between the exhaust gas heat exchanger and the recirculation unit in the cooling circuit is a mere rearrangement of parts that, absent persuasive evidence that the claimed configuration achieves a critical effect, is  an obvious modification in the art well-within the purview of an ordinary skilled artisan [MPEP 2144.04(VI)(C)].  Therefore, before the effective filing date of the claimed it would have been obvious for an ordinary skilled artisan to have employed the teachings of Ettwein to have further modified the system of Griever to include an exhaust fan downstream the exhaust gas heat exchanger in order to convey out the exhaust gas from the system and into the environment, wherein the exhaust fan is arranged in the cooling circuit between the exhaust gas heat exchanger and the recirculation conveying device, such that cooling of the exhaust fan between the exhaust gas heat exchanger and the recirculation conveying device by way of cooling fluid of the cooling circuit may be performed.
	Regarding Claim 10, modified Griever fails to disclose the method further comprises the step of setting of the temperature of the cooling fluid in an exhaust fan section of the cooling circuit, in which the exhaust fan is arranged, to a value in the range from 35oC to 65oC which exceeds the temperature of the exhaust gas.  However, since the exhaust fan of modified Griever is located downstream of the exhaust gas heat exchanger such that the cooling fluid first cools down the exhaust gas, which is normally hundreds of degrees Celsius prior to being cooled down, it is expected that the temperature of the cooling fluid after passing the exhaust gas heat exchanger would exceed the temperature of the exhaust gas by the time the cooling fluid is in the exhaust fan section.  Further, since the exhaust gas of the combustor pre-heats the air prior to being cooled in the condenser where water from the exhaust gas is recovered in a similar manner as shown in Fig. 3 of the application, it is expected that the temperature of the cooling fluid in the exhaust fan section reaches a value in the range from 35oC to 65oC, or an overlapping range, establishing a prima facie case of obviousness [MPEP 2144.05(I)].  Thus, the method of modified Griever necessarily includes the step of setting of the temperature of the cooling fluid in an exhaust fan section of the cooling circuit, in which the exhaust fan is arranged, to a value in the range from 35oC to 65oC, or an overlapping range, which exceeds the temperature of the exhaust gas.
	Claim(s) 5-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griever, Ballantine and Vollmer, as applied to claims 1 and 8, respectively, and further in view of Patel (US 2014/0322621 A1).
	Regarding Claim 5, modified Griever fails to teach that the recirculation conveying device is configured as a turbocompressor with a plain bearing system, the plain bearing system being connected for lubrication to a lubricant circuit comprising an oil circuit.  However, use of turbocompressor to as a recirculation conveying device for anode exhaust gas is a well-known device in the art.  Moreover, providing a lubricant circuit for lubrication of a recirculation conveying device is also well-known.  For example, Patel, from the same field of endeavor, discloses a fuel cell system20 comprising a fuel cell 22, a recirculation conveying device (second blower 50) for supplying hydrogen to the fuel cell, and a lubricant circuit for lubrication of the bearing system (comprised of bearings 100 and shaft 98) where the lubricant circuit is an oil circuit [Patel – pars. 0011-14,0018-19; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Patel to have further modified the system of Griever such that the recirculation conveying device is configured as a turbocompressor with a plain bearing system, the plain bearing system being connected for lubrication to a lubricant circuit comprising an oil circuit as a well-known configuration in the art.
	Regarding Claim 6, modified Griever discloses that the lubricant circuit has a lubricant source (lubricant supply 70), at least one lubricant pump 72 and at least one lubricant heat exchanger (lubricant cooler 74), the lubricant heat exchanger being coupled to the cooling circuit, as a result of which the lubricant of the lubricant circuit can be cooled by way of the cooling fluid [Patel – pars. 0018-19; Fig. 2].
	Regarding Claim 7, modified Griever fails to disclose that two pumps are arranged in the cooling circuit, a first pump being arranged between the cooling fluid store and the exhaust gas heat exchanger, and a second pump being arranged between the lubricant heat exchanger and the exhaust fan, it being possible for the cooling fluid stream to be set by means of the pumps.  However, providing a first and second pump to be arranged in the claimed configuration is an obvious modification in the art, for example, to provide a bypass or second cooling path in the cooling circuit.  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have further modified the system of Griever such that two pumps are arranged in the cooling circuit, a first pump being arranged between the cooling fluid store and the exhaust gas heat exchanger, and a second pump being arranged between the lubricant heat exchanger and the exhaust fan, it being possible for the cooling fluid stream to be set by means of the pumps.
	Regarding Claim 11, modified Griever fails to disclose that the method further comprises the step of coupling of the cooling circuit to a lubricant circuit, as a result of which a lubricant of the lubricant circuit is cooled by way of the cooling fluid.  However, use of turbocompressor to as a recirculation conveying device for anode exhaust gas is a well-known device in the art that often employ a lubricant circuit for lubrication of the recirculation conveying device.  For example, Patel, from the same field of endeavor, discloses a fuel cell system 20 comprising a fuel cell 22, a recirculation conveying device (second blower 50) for supplying hydrogen to the fuel cell, and a lubricant circuit for lubrication of the bearing system (comprised of bearings 100 and shaft 98) where the lubricant circuit is an oil circuit [Patel – pars. 0011-14,0018-19; Figs. 1-2].  Therefore, before the effective filing date of the claimed invention, it would have been obvious for an ordinary skilled artisan to have employed the teachings of Patel to have further modified the method of Griever to include the step of coupling of the cooling circuit to a lubricant circuit, as a result of which a lubricant of the lubricant circuit is cooled by way of the cooling fluid.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724